    Case 1:20-cv-01426-UNA Document 3 Filed 10/23/20 Page 1 of 2 PageID #: 1322




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


NOVARTIS PHARMACEUTICALS
CORPORATION,

                                   Plaintiff,
                                                                  Civil Action No. _____________
                          v.

AUROBINDO PHARMA LTD., and
AUROBINDO PHARMA USA, INC.,

                                   Defendants.


               SUPPLEMENTAL INFORMATION FOR PATENT CASES
          INVOLVING AN ABBREVIATED NEW DRUG APPLICATION (ANDA)

         Plaintiff hereby provides the information below with respect to the deadlines set forth in

21 U.S.C. § 355(j):


         Date Patentee(s) Received Notice:                   No Earlier than September 8, 2020
                                                                                                          1
         Thirty Month Stay Deadline:                         No earlier than January 11, 2024

         Date of Expiration of Patents:

                      U.S. Patent No.                                  Expiration Date
                          7,314,938                                     March 10, 2025
                          7,745,460                                   November 5, 2024
                          7,790,743                                   November 5, 2024
                          7,928,122                                   November 5, 2024
                          9,216,174                                   November 5, 2024
                         10,124,000                                   November 5, 2024
                          8,084,047                                      May 17, 2026
                          8,592,450                                      May 17, 2026

1
 The stay preventing approval of the proposed generic products expires no earlier than January 11, 2024 (seven and
one-half years from the new chemical entity approval on July 11, 2016). See 21 U.S.C. § 355(j)(5)(F)(ii).


ME1 32928234v.1
 Case 1:20-cv-01426-UNA Document 3 Filed 10/23/20 Page 2 of 2 PageID #: 1323




                   8,168,655                        May 9, 2029
                   8,367,701                       April 15, 2029
                   9,447,077                       April 15, 2029
                   8,927,574                    November 12, 2030
                   9,353,088                     October 21, 2030
                   9,890,141                     October 21, 2030
                   9,085,553                       July 25, 2033




DATED: October 23, 2020                MCCARTER & ENGLISH, LLP

OF COUNSEL:                            /s/ Daniel M. Silver
                                       Daniel M. Silver (#4758)
Bruce R. Genderson                     Alexandra M. Joyce (#6423)
Jessamyn S. Berniker                   Renaissance Centre
Dov Grossman                           405 N. King Street, 8th Floor
Christopher Mandernach                 Wilmington, DE 19801
Tian Huang                             T: (302) 984-6300
Kevin Hoagland-Hansen                  dsilver@mccarter.com
Michael Liu                            ajoyce@mccarter.com
Sarahi Uribe
WILLIAMS & CONNOLLY LLP                Attorneys for Plaintiff Novartis
725 Twelfth Street, N.W.               Pharmaceuticals Corporation
Washington, DC 20005
T: (202) 434-5000
F: (202) 434-5029
bgenderson@wc.com
jberniker@wc.com
dgrossman@wc.com
cmandernach@wc.com
thuang@wc.com
khoagland-hanson@wc.com
mliu@wc.com
suribe@wc.com




ME1 32928234v.1
